Citation Nr: 0102795	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-25 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for arthritis, left 
knee, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for arthritis, right 
knee, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active service from September 1965 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in June 1999, a statement of the case was issued in 
November 1999, and a substantive appeal was received in 
December 1999.  The veteran testified at a personal hearing 
at the RO in March 2000.


FINDINGS OF FACT

1.  The veteran's service-connected arthritis, left knee, is 
manifested by complaints of pain and clinically demonstrated 
effusion; extension is full, but flexion is limited to 
approximately 120 degrees with end of motion pain; there is 
no recurrent subluxation or lateral instability. 

2.  he veteran's service-connected arthritis, right knee, is 
manifested by complaints of pain and clinically demonstrated 
effusion; extension is full, but flexion is limited to 
approximately 115 degrees with pain at approximately 70 
degrees; there is no recurrent subluxation or lateral 
instability.



CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to a rating in 
excess of 10 percent for the veteran's service-connected 
arthritis, left knee, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5257, 
5260, and 5261 (2000).

2.  The schedular criteria for entitlement to a rating in 
excess of 10 percent for the veteran's service-connected 
arthritis, right knee, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5257, 
5260, and 5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides, among other things, that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).

In the instant case, it appears that all relevant evidence 
identified by the veteran was obtained and considered.  
Further, the veteran has undergone VA examinations in January 
1999, April 1999 and May 2000, and outpatient treatment 
records as well as private medical records have been 
associated with the claims file.  Under the circumstances, 
the Board finds that the record as it stands allows for 
equitable appellate review and that there has been 
substantial compliance with the provisions of the Veterans 
Claims Assistance Act of 2000.  No useful purpose would be 
served in this case by delaying appellate review for 
additional development.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

Based on service medical records and a June 1996 VA 
examination, the veteran was granted service connection for 
his bilateral knee disability by rating decision in September 
1996.  A 10 percent disability rating was assigned for each 
knee under Diagnostic Codes 5101-5257.  The veteran requested 
increased ratings for both knee disabilities.  The RO denied 
the claims, and the present appeal ensued. 

Diagnostic Code 5010 provides that arthritis due to trauma 
will be rated as degenerative arthritis, and Diagnostic 
Code 5003 provides that degenerative arthritis, established 
by X-ray findings, shall be rated on limitation of motion of 
the affected joint under the applicable diagnostic code or 
codes.  

The Board observes that standard motion of a knee is from 0 
degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, 
Plate II.  Diagnostic Code 5260 provides that limitation of 
flexion of a leg to 45 degrees warrants a 10 percent 
evaluation, and limitation of flexion of a leg to 30 degrees 
is rated 20 percent.  Diagnostic Code 5261 provides that 
limitation of extension of a leg to 10 degrees warrants a 10 
percent evaluation, and limitation of extension of a leg to 
15 degrees is rated 20 percent.

Diagnostic Code 5257 provides other impairment of either 
knee, recurrent subluxation or lateral instability, warrants 
a 10 percent evaluation if slight.  A 20 percent evaluation 
is for application for moderate impairment, and a 30 percent 
evaluation is warranted for severe impairment.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Looking to the report of most recent VA examination in May 
2000, it appears that although flexion of the right knee is 
reported to be to about 115 degrees, additional functional 
loss due to pain effectively limits flexion to about 70 
degrees.  Left knee flexion was reported to 120 degrees with 
end of motion pain.  Extension of both knees was described as 
full.  While these findings do not meet the criteria for even 
the current 10 percent ratings under Codes 5260 and 5261, the 
Board observes that a 10 percent rating is nevertheless 
warranted as long as there is some limitation of motion (even 
if noncompensable under the range of motion codes) if 
evidenced by painful motion.  Diagnostic Code 5003.  The 
above-cited examination report as well as the other medical 
evidence clearly documents evidence of painful motion, and 
the assigned 10 percent ratings are therefore warranted.  
However, after reviewing the record, the Board finds that the 
preponderance of the evidence is against a finding that 
ratings in excess of 10 percent are warranted for the knee 
disabilities.  Moreover, as more particularly explained 
below, the Board also finds that separate ratings for 
recurrent subluxation or lateral instability under Diagnostic 
Code 5257 are also not warranted. 

The Board has considered the veteran's statements, March 2000 
RO hearing testimony, and complaints made during his VA and 
private treatment.  It is obvious that the veteran suffers 
pain upon use of his knees, as evidenced by his long-term 
complaints and use of pain medications.  Moreover, he has 
complained of weakness, fatigue and increased pain when 
walking on uneven surfaces and when walking more than 1/4 mile.  
VA examinations as well as private records fully support the 
veteran's contentions in this regard.  However, there is no 
objective evidence to show that the pain, flare-ups of pain, 
weakness, incoordination, fatigue, or any other symptoms 
result in additional limitation of function (i.e., additional 
limitation of motion) to a degree that would support a rating 
in excess of 10 percent under the applicable rating criteria.  
For example, the medical evidence does not suggest that pain 
or other symptomatology results in further limitation of 
motion of the knees that approaches limitation of flexion of 
either leg to less than 45 degrees or limitation of extension 
of either leg to more than 10 degrees.  Rather, it appears 
that the pain effectively limits flexion to 70 degrees in one 
knee and to about 100 degrees in the other.  In other words, 
even considering 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, a 
rating in excess of 10 percent for either knee is not 
warranted.  Further, although the veteran has on occasion 
complained of his knees giving way and an April 1997 letter 
from a private physician references such giving way, the more 
recent VA medical examinations have consistently documented a 
lack of instability.  On clinical examination, stable 
ligaments have been reported.  The Board also notes that an 
October 1998 x-ray examination was interpreted as showing no 
evidence of subluxation.  Therefore, there is no basis for 
separate ratings for recurrent subluxation or lateral 
instability under Code 5257.  See VAOPGCPREC 23-97 (July 1, 
1997). 

Again, the Board does not doubt the veteran's sincere belief 
that his knee disabilities warrant higher ratings.  However, 
the Board is bound by the regulatory rating criteria.  The 
evidence simply does not persuasively show that the 
impairment of either knee more nearly approximates the 
criteria for the next higher rating of 20 percent.  The Board 
notes here that the veteran also suffers significant 
impairment due to a service-connected right ankle disability.  
However, that issue is not before the Board and the Board's 
consideration in the present appeal is therefore limited to 
the degree of impairment due to the service-connected knee 
disabilities.  

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 38 
U.S.C. § 5107), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant more favorable determinations.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Appeals for 
Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board finds that, in this case, the 
disability picture is not so exceptional or unusual as to 
warrant a referral for an evaluation on an extraschedular 
basis.  It has not been shown that the veteran's disabilities 
of the knees, alone, have resulted in frequent 
hospitalizations.  Moreover, while noting the veteran's 
contentions regarding difficulty in getting in and out of a 
motor vehicle and recognizing that he is a driver for a 
delivery company, there is nevertheless not evidence that 
either or both knees result in marked interference with the 
veteran's employment.  The Board is therefore not required to 
refer this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board again recognizes the veteran's contentions.  
However, the totality of the evidence as to both issues is 
against a finding that entitlement to a rating in excess of 
10 percent is warranted under such rating criteria at this 
time.  The veteran may always advance new claims for 
increased ratings should the disabilities increase in 
severity in the future.



ORDER

The appeal is denied.



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals



 

